                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 JASON KESSLER

 and

 DAVID MATTHEW PARROTT,

                        Plaintiff,
 v.                                                           Civil Action No. 3:19-CV-00044


 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON, in his
 official capacity, AL S. THOMAS in his
 individual capacity, BECKY CRANNIS-CURL
 in her individual capacity, MAURICE JONES
 in his individual capacity,

                        Defendants.

       TARRON J. RICHARDSON’S BRIEF IN SUPPORT OF MOTION TO DISMISS

        Comes now Tarron J. Richardson (“Richardson”), City Manager of the City of Charlottesville,

 and submits the following brief in support of his Rule 12(b)(6) F.R.C.P. Motion to Dismiss Jason

 Kessler (“Kessler”) and David Matthew Parrott (“Parrott”) Complaint.

                             ALLEGATIONS IN THE COMPLAINT

        The only factual allegation in the Complaint as to Richardson is that he is the current City

 Manager of Charlottesville, Virginia as of the date of filing on August 12, 2019. The caption of the

 Complaint expressly identifies Richardson as a defendant being sued “in his official capacity”. The

 Complaint then specifically alleges that Richardson “is sued in his official capacity” (¶ 4). The

 Complaint alleges that Co-Defendant Maurice Jones, who is sued in his individual capacity according

 to the Complaint, was the City Manager of Charlottesville, Virginia (not Richardson) during all

 relevant times alleged in the Complaint (¶ 7). No custom or policy pertaining to any allegations in




Case 3:19-cv-00044-NKM-JCH Document 41 Filed 10/25/19 Page 1 of 4 Pageid#: 435
 the Complaint is attributed to Richardson. He is not alleged to have been present on August 12, 2017

 or involved in any way in the events about which Plaintiffs complain.

         Finally, Richardson is not named in any of the six Counts in the Complaint as to which

 Plaintiffs attempt to assert any cause of action against designated individuals and an entity.

                                      STANDARD OF REVIEW

         In order to survive a Rule 12(b)(6) F.R.C.P. motion, the Plaintiffs’ Complaint must contain

 “sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face’”.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Complaint’s factual allegations must produce an

 inference of liability strong enough to push the Plaintiffs’ claims “across the line from conceivable to

 plausible”. Iqbal at 683. Under Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), not only must

 the Complaint contain facts sufficient to state a claim for relief that is plausible on its face, the

 Complaint’s “factual allegations must be enough to raise a right to relief above the speculative level”.

 Twombly at 555. When a complaint pleads facts that are merely “consistent with” a defendant’s

 liability, it “stops short of the line between possibility and plausibility of entitlement to relief”.

 Twombly at 557. In Iqbal, the United States Supreme Court stated that two working principles

 underlie its earlier decision in Twombly. While a court reviewing a Rule 12(b)(6) motion must accept

 as true all of the factual allegations contained in a complaint, it is not bound to accept legal

 conclusions, including those couched as factual allegations. (emphasis supplied) Iqbal at 679.

 Only a complaint that states a plausible claim for relief survives a motion to dismiss. Iqbal at 679;

 Twombly at 556. In determining whether a complaint states a plausible claim for relief, the court

 engages in a “context-specific task that requires the reviewing court to draw on its judicial experience

 and common sense”. Iqbal at 679. Finally, where actual “well pleaded facts” do not permit the Court

 to infer more than the mere “possibility of misconduct”, the pleader is not entitled to relief. Iqbal at




                                                     2
Case 3:19-cv-00044-NKM-JCH Document 41 Filed 10/25/19 Page 2 of 4 Pageid#: 436
 679. Mere formulaic recitals of the elements of a cause of action supported by mere conclusory

 statements do not suffice to state a plausible claim for relief. Iqbal at 678.

                                              ARGUMENT

         1.      KESSLER AND PARROTT’S OFFICIAL CAPACITY CLAIM
                 AGAINST CURRENT CITY MANAGER TARRON J. RICHARDSON
                 IS DUPLICATIVE OF THE CLAIMS AGAINST THE CITY OF
                 CHARLOTTESVILLE AND SHOULD BE DISMISSED FOR THAT
                 ALONE AND FOR OTHER REASONS.

         In the caption of the Complaint, Plaintiffs identify Richardson as a defendant sued in his

 official capacity. In ¶ 4 of the Complaint Plaintiffs specifically allege only that Richardson is the

 current City Manager of Charlottesville, Virginia and that he is sued in his official capacity. No

 allegations in the Complaint are asserted against Richardson in his individual capacity. Plaintiffs’

 express pleading allegation is conclusive as to the capacity of Plaintiffs’ claim as to Richardson. Biggs

 v. Meadows, 66 F.3d 56, 61 (4th Cir. 1995) (holding that capacity can only be determined by the Court

 when not specifically alleged in the Complaint). It is well settled that a claim brought against a public

 official such as Richardson in his official capacity is treated as an action against the public employer.

 Hafer v. Melo, 502 U.S. 21, 25 (1991) (finding that the “real party in interest in an official-capacity

 suit is the governmental entity and not the named official”; Kentucky v. Graham, 473 U.S. 159, 165

 (1985)) (noting that such suits are to be treated as a suit against the entity and that any recovery comes

 from the entity, not the person sued). The § 1983 claim against Richardson in his official capacity as

 the City Manager is essentially a claim against the City who is already a defendant and should be

 dismissed as duplicative. Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004); see also, Ruttenberg

 v. Jones, 603 F. Supp.2d 844, 872 (E.D. Va. 2009), Aff’d, 375 F. App’x 298 (4th Cir. 2010) (official

 capacity claims against a Detective and Chief of Police, both city employees found to be duplicative

 of plaintiff’s claims against the city and must be dismissed); Ridpath v. Bd. of Governors Marshall




                                                     3
Case 3:19-cv-00044-NKM-JCH Document 41 Filed 10/25/19 Page 3 of 4 Pageid#: 437
 Univ., 447 F.3d 292, 307 (4th Cir. 2006) (noting that § 1983 claims against administrators in their

 official capacities are essentially duplicative of the § 1983 claims against the entity).

         Finally, officials acting in official capacity are not persons under § 1983. Will v. Michigan

 Dep’t of State Police, 491 U.S. 58 (1989). As such, the plaintiffs’ official capacity claims against

 Richardson are subject to dismissal as a matter of law. Ashann-Ra v. Com. of Va., 112 F. Supp. 2d

 559, 564 (W.D. Va. 2000).

         Wherefore, Tarron Richardson moves the Court to dismiss the official capacity and only claim

 attempted to be alleged in the Complaint against him with prejudice for the reasons stated above and

 in the alternative for the reasons stated in the City of Charlottesville’s Brief in Support of Motion to

 Dismiss which is incorporated herein and to award him his costs in this behalf expended.

                                      TARRON J. RICHARDSON
                                           By Counsel


 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
 Counsel for Tarron J. Richardson

                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing

 Brief with the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to all counsel of record.



                                           s/Richard H. Milnor



                                                     4
Case 3:19-cv-00044-NKM-JCH Document 41 Filed 10/25/19 Page 4 of 4 Pageid#: 438
